DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments to the claims of September 19, 2022, in response to the Office Action of May 20, 2022, are acknowledged. 

Response to Arguments
	The § 112 rejection is withdrawn in view of the amendments to the claims removing “prevention.”
	Applicant argues that Keilhack is silent as to evaluating SMARC4 expression or SMARC4 function in a subject.  Applicant argues that Rabinovich is completely silent in regard to EZH2 inhibitors, including tazemetostat.
	Applicant argue that Example 1 of the Specification shows unexpected results.  These results show that tazemetostat was more efficacious than carboplatin/etoposide/cytoxan.  Further, Applicant indicates that Example 4 of the Specification shows that SMARC4 negative cancers exhibited sensitivity to EZH2 inhibition.
	The examiner notes that the prior art is applied in combination.  Tazemetostat is known to treat the claimed forms of cancer as taught by Keilhack.  Keilhack also describes a method for assaying predisposition of a subject to a cancer by looking at a sample at least one component from the SWI/SNF complex and comparing that sample to a subject’s expression levels of the same. See par.’s 64 and 65.  A kit may also include reagents for detecting and binding to a component of the SWI/SNF complex, such as a complementary portion of a nucleic acid sequence or antibody that specifically identify a mutant sequence or antibodies to proteins encoded by wild type or mutant component nucleic acids. See par. 363.  The antibody control formulation can be positive and negative for the component utilizing labels, dyes, and other identifiers. See par. 364.  Treatment can be associated with expression and loss of function biomarkers, including those associated with SWI/SNF complex genes including SMARCA4 as well as SNF5 (also called INI1 and SMARCB1).
	Rabinovich provides additional motivation and MRTs in the ovary are caused by a mutation in the same gene as SCCOHT, which inactivates SMARCA4.  Histology shows that MRTs of the ovary and SCCOHT are in fact the same entity and should all be named MRTO.  Identification of SMARCA4 mutations in nearly all SCCOHTs accompanied by loss of protein expression detected by immunohistology has made diagnosis substantially straight forward. See p65, last. par. The diagnosis of MRT is based on immunohistochemistry of SMARCB1 and SMARCA4 proteins. See p66, 1st full par.  The great majority of SCCOHT/MRTO show loss of SMARCA4 expression and it is therefore proposed as a diagnostic biomarker for MRTO (citing Foulkes et al., 2014).  
	In totality, the using immunohistology to diagnose a subject with MRT/MRTO based on loss of function component of SMARC4 expression among other SWI/SNF components is taught and treating MRTO with tazemetostat at the claimed dosage is taught.  
	With respect to the allegations of unexpected results, it is not unexpected as compared to the closest prior that tazemetostat is more effective than other agents in treating cancer because it is known to treat the same forms of cancer at a claimed dosage.  Further, Keilhack teaches treating a cancer that has loss of function of a component of the SWI/SNF complex.   SMARC4 is described as a component thereof. See par.52.  Loss of function of a component predisposes a subject to cancer and loss of function includes less or no function as compared to wildtype. See par. 110.  The identification of a SWI/SNF complex having a loss of function mutation is taught to be detectable by genome sequencing and other techniques known in the art, including using any suitable immunoassay.   Keilhack describes treatment for SWI/SNF driven cancers and MRTs. See par. 372.
	Rabinovich explains that SCCOHT show inactivating mutations in SMARC4 and it has been proposed that MRTOs and SCCOHT are in fact the same based on their histological similarity. See Abstract.  SMARC4 mutations in nearly all SCCOHTs are accompanied by loss of SMARC4 expression of SMARFC4 protein as determinable by immunohistochemistry. Those MRTs in the ovary more commonly shown SMARC4 expression, including the great majority of SCCOHT/MRTO and it has been proposed as a diagnostic marker.  Genetic advocates genetic testing to confirm diagnosis since loss of SMARC4 protein expression can occur without a mutation.
	Thus, using SMARC4 expression to diagnose a subject prior to administering a known treatment that is known to be associated with loss of SWI/SNF complex components does not appear to constitute unexpected results as compared to the closest prior art.

Status of the Claims
	Claims 2-4, 10-13, 15, and 26-37 are pending and examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10-13, 15, and 26-37 are rejected under 35 U.S.C. 103 as being unpatentable over Keilhack et al., (WO2014/062720) (published April 24, 2014), and in view of Rabinovich et al., “Primary rhabdoid tumor of the ovary: When large cells become small cells,” Gynecologic Oncology Reports, 12 (2015) 64-66 (available online March 19, 2015).
	Keilhack teaches treatment of cancers associated with mutations of the SWI/SNF complex with an EZH2 inhibitor. See par. 4.  The cancer can be a malignant rhabdoid tumor. See par. 5.  Further, the inhibitor compound can be tazemetostat. See par. 27.  The compound can also be a compound of claim 5. See par.’s 28-31.  The compounds selectively inhibit H3K27 methylation leading to apoptosis of malignant rhabdoid deleted cells.  See par. 77.  The treatment of cancers can be associated with expression and loss of function biomarkers, including those associated with SWI/SNF complex genes including SMARCA4 as well as SNF5 (also called INI1 and SMARCB1). See par.’s 51-52.  Treatment includes preventing, diminishing, or amelioration of a symptom. See par. 2.  Cancers that can be treated include: ovarian clear cell adenocarcinoma, ovarian endomethrioid adenocarcinoma, ovarian serous adenocarcinoma, atypical teratoid rhabdoid tumor, and malignant rhabdoid tumor. Further, epitheloid sarcoma is also taught to be treatable. See par. 59.  Further, Keilhack describes a method for assaying predisposition of a subject to a cancer by looking at a sample at least one component from the SWI/SNF complex and comparing that sample to a subject’s expression levels of the same. See par.’s 64 and 65.  A kit may also include reagents for detecting and binding to a component of the SWI/SNF complex, such as a complementary portion of a nucleic acid sequence or antibody that specifically identify a mutant sequence or antibodies to proteins encoded by wild type or mutant component nucleic acids. See par. 363.  The antibody control formulation can be positive and negative for the component utilizing labels, dyes, and other identifiers. See par. 364.
Further, dosage forms include oral administration and can range from 1 to 1000 mg/kg/day. See par. 347.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Administration is also taught to include twice daily administration. See par. 38.  
Rabinovich explains that the vast majority of MRTs harbor deleterious mutations in the SMARCB1 or INI1 gene.  Further, those without a SMARCB1 mutation have mutations in the SMARCA4 gene.  It was not known that MRTs in the ovary are caused by a mutation in the same gene as SCCOHT, which inactivates SMARCA4.  Histology shows that MRTs of the ovary and SCCOHT are in fact the same entity and should all be named MRTO.  Identification of SMARCA4 mutations in nearly all SCCOHTs accompanied by loss of protein expression detected by immunohistology has made diagnosis substantially straight forward. See p65, last. par. The diagnosis of MRT is based on immunohistochemistry of SMARCB1 and SMARCA4 proteins. See p66, 1st full par.  The great majority of SCCOHT/MRTO show loss of SMARCA4 expression and it is therefore proposed as a diagnostic biomarker for MRTO (citing Foulkes et al., 2014).  More specifically, a diagnosis entails confirming that is SMARCA4 staining is retained, it is unlikely MRTO.  A clinical study/case report includes a 34 year old subject.  There is also no reason to believe that the teachings provided herein would exclude subjects that are under the age of 40 as claimed.  Further and absent evidence to the contrary, a person that is 20 years old stands a reasonable expectation of success in being treated as taught by the cited prior art.  
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of Keilhack and Rabinovich.  One would have been motivated to optimize the dosage and treat MRTO based on the teachings to treat ovarian cancers and malignant rhabdoid cancers.  Further, identifying a subject as positive or negative for a gene associated with the SWI/SNF complex including SMARCA4 is taught of a limited number of genes known to be associated cancer symptoms and mediation.  SMARCA4 is taught to be used as a diagnostic biomarker for SCCOHT, wherein a lack of retention of stain for SMARCA4 is indicative of MRTO, e.g.  As such, one would treat a claimed cancer with the claimed agent with or without first identifying a subject through an antibody binding assaying as having an abnormal expression of a gene associated with a reduced expression or loss of function of a component of the SWI/SNF complex with a reasonable and predictable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-15, 17-19, 22, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 15 of U.S. Patent No. 9,688,665, in view of Rabinovich et al., “Primary rhabdoid tumor of the ovary: When large cells become small cells,” Gynecologic Oncology Reports, 12 (2015) 64-66 (available online March 19, 2015). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application include administration of the same agent, in an optimizable dosage to a subject that has a malignant rhabdoid tumor and the specification includes treatment of ovarian cancers, as explained in the WO publication of the ‘665 patent.  Thus, for those same reasons set forth above with respect to the rationale for obviousness, the ‘665 patent is obvious over the instant claims, in view of Rabinovich.
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/JARED BARSKY/Primary Examiner, Art Unit 1628